IN THE
                          TENTH COURT OF APPEALS



                                   No. 10-22-00332-CV

                            IN RE STEPHANIE WILLIS



                                   Original Proceeding

                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 96146D


                           MEMORANDUM OPINION


       Stephanie Willis's Petition for Writ of Mandamus, filed on October 12, 2022, is

denied. TEX. R. APP. P. 52.8(d).



                                               TOM GRAY
                                               Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed October 26, 2022
[OT06]